Citation Nr: 1020221	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-26 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD), major depressive 
disorder (MDD), and panic disorder without agoraphobia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from August 1970 to 
November 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The Veteran resides within the jurisdiction of 
the RO in Wichita, Kansas

Because the claim for a higher rating on appeal follows the 
grant of service connection, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disabilities).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  From the February 24, 2006 effective date of the grant of 
service connection through March 19, 2008, the Veteran's 
service-connected PTSD, MDD, and panic disorder symptoms 
primarily include, some suicidal thoughts, frequent 
depression, chronic sleep disturbance, nightmares, 
flashbacks, frequent panic attacks, anger with outbursts and 
property damage, irritability, anxiety, social isolation, 
anger with outbursts and property damage, some obsessive 
rituals, detachment from family, and lack of interest in 
activities; collectively, these symptoms are indicative of 
occupational and social impairment with deficiencies in most 
areas.  Symptoms of total occupational and social impairment 
have not been demonstrated.

3.  Since March 20, 2008, the Veteran's PTSD, MDD, and panic 
disorder symptoms were shown to have abated with only 
occasional depressive bouts.  The Veteran has been shown to 
have made significant changes in his life to include 
activities of camping and fishing, plans for Tai Chi, 
participation in daily meditation, making plans for the 
future, no longer sleeping all day, and improved relationship 
with his wife and children.  The VA medical records reflect 
that the Veteran met his individual therapy goals.  This 
reflects that the Veteran at most, exhibits occupational and 
social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an initial 70 percent, but no higher, rating 
for PTSD, MDD, and panic disorder, for the period from 
February 24, 2006 to March 19, 2008, are met .  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 
9411 (2009).

2.  The criteria for a rating in excess of 50 percent for 
PTSD, MDD, and panic disorder, beginning March 20, 2008, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, a January 2007 pre-rating letter provided 
notice of what was needed to substantiate the claim for 
service connection and provided the Veteran with notice of 
the disability and effective date elements pursuant to 
Dingess/Hartman.  The July 2008 statement of the case (SOC) 
set forth the criteria for higher ratings for PTSD, MDD, and 
panic disorder without agoraphobia (which suffices for 
Dingess/Hartman).  The May 2007 RO rating decision reflects 
the initial adjudication of the claim for service connection 
on appeal.  Hence, the January 2007 letter-which meets all 
four of Pelegrini's content of notice requirement- also meets 
the VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, and the reports of VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran as well as by his attorney and his wife, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

VA medical records from February 2006 to June 2008 reflect 
that the Veteran received ongoing treatment for his service-
connected psychiatric disability, to include group and 
individual therapy.   The Veteran's chief complaints were 
depression, anger, panic, and anxiety symptoms.  His mood was 
variously described as depressed, anxious, and irritable.  
The records reflect the Veteran's continued denial of 
suicidal or homicidal intentions.  

A February 2006 VA medical record reflects that the Veteran 
complained of problems with nightmares, flashbacks, and 
depression.  The VA physician noted that the Veteran had 
difficulty talking about traumatic events in service, and 
started crying immediately.  He has problems with nightmare, 
flashbacks, anger problems, and anxiety problems.  The 
Veteran admitted avoiding symptoms and that he was not able 
to be around people, places, and situations which can trigger 
painful memories.  The Veteran stated that he bought a house 
on the lake and spends several months a year away from 
everybody.  The Veteran admitted it was difficulty for him to 
plan certain things about his future.  He has had depression 
for a long time and has problems with low energy, 
helplessness, hopelessness, depressed mood, inability to 
enjoy things, problems with appetite and weight, attention, 
concentration and has had suicidal thoughts, but no plans.  
On mental status examination, the Veteran had good grooming 
and hygiene, good eye contact.  His speech was normal, mood 
was depressed, and affect was mood congruent ranging from 
depressed to tearful.  His thought process was goal-oriented.  
No suicidal ideation, no psychosis, and no mania.  The 
diagnoses were PTSD, MDD, severe, rule out panic disorder, 
and rule out bipolar disorder.  A GAF score of 45 was 
assigned.  

A March 2006 VA psychotherapy record reflects that the 
Veteran completed psychological testing, consisting of the 
posttraumatic stress diagnostic scale.  A summary of the 
results reflects that the Veteran had upsetting thoughts or 
images and nightmares about traumatic events two to four 
times a week.  He relived the traumatic events, tried to 
avoid activities, people or places, and was not able to 
remember an important part of the traumatic event, two to 
four times a week.  Five or more times a week the Veteran 
experienced physical reactions, tried not to think or talk 
about the traumatic event, had less interest or participating 
less often in important activities, felt distant or cut off 
from people, felt emotionally numb, had trouble falling or 
staying asleep, felt irritable or had fits of anger, had 
trouble concentrating, was overly alert, and was jumpy or 
easily startled.  The Veteran reported that the above 
symptoms affected his ability to complete household chores 
and duties, relationships with family, sex life, general 
satisfaction with life, and overall level of functioning in 
all areas of his life.  The diagnosis was MDD, recurrent, and 
severe panic disorder. 
In April 2006, the Veteran completed the clinical-
administered PTSD scale for DSM-IV (CAPS).  The results 
showed that the Veteran had recurrent and intrusive 
distressing recollections several times per week, recurrent 
distressing dreams, and intense psychological distress at 
exposure to internal or external cues described as crying 
uncontrollably and shaking.  Physiological reactivity once or 
twice a week described as breaking out in cold sweats, 
shakes, heart races fast, difficulty breathing, hyper-alert, 
and on edge.  The Veteran made efforts to avoid activities, 
places, or people that arouse recollections of trauma several 
times a week, intensity was described as severe.  The 
Veteran's memory was clear most of the time.  He had markedly 
diminished interest or participation in outside activities, 
stating that he just stayed in the house or at the lake.  
Since the Iraq war, his symptoms had gotten worse.  He feels 
detached from others almost all the time.  He has a 
restricted range of affect most or all of the time.  He also 
has a sense of a foreshortened future.  He has difficulty 
falling or staying asleep daily for which he takes 
medication.  Nightmares often wake him.  He has irritability 
and outbursts of anger several times a week.  He has 
experienced blackouts with anger, has yelled and screamed as 
his wife a lot, and has a temper when trying to do household 
tasks.  He describes a recent event when he was trying to 
close the blinds; he got upset, and ripped it off of the 
window.  He has difficulty concentrating and hypervigilance 
most of the time.  He has an exaggerated startle response.   
He also reported survivor guilt daily.  As to impairment of 
social functioning, the Veteran has been married twice and he 
has only one to two close friends.  With regard to impairment 
in occupational functioning, the Veteran responded in the 
negative.  He stated that work was an escape for him.  He 
worked 60 to 80 hour weeks and would go six months before 
taking a day off.  A work accident led to him having to 
retire on disability. 

In a March 2007 letter, the Veteran's wife stated that there 
were many nights where the Veteran's nightmares would wake 
him and he would run through the house turning on all the 
lights and checking the doors and windows.  Most nights he 
slept very little.  She described walking on egg shells 
because they never knew what would set the Veteran off.  
Because of this, they never had a lot of friends.  When the 
Iraq war started, she described the Veteran just sitting in 
front of the television watching with tears flowing down his 
face.  Other times the Veteran would get angry and the 
nightmare became much worse. 

An April 2007 VA examination report notes that the Veteran 
has not worked since he was injured at work in 1995.  The 
Veteran reported that he sleeps with a gun on the nightstand.  
His nightmares interfere with his wife's ability to sleep as 
well as his own sleep.  The Veteran indicated that 
irritability and outbursts of anger have negatively impacted 
his relationship.  He referred to a day where he could not 
get the blinds closed on the window in his house, so he 
ripped the whole thing off the wall.  The Veteran has two 
step-daughters with whom he does not have a close 
relationship.  He has one or two friends; however he prefers 
to be alone.  The Veteran has problems with depression and 
anxiety.  He experiences one to two panic attacks per week.  
He has problems controlling his impulses and has engaged in 
property damage.  The Veteran has no leisure interests.  

On mental status examination, the Veteran was alert, oriented 
times three, and cooperative.  He maintained good eye 
contact, his speech was normal, his thought process was goal-
directed and thought content was normal without auditory or 
visual hallucinations or suicidal or homicidal ideations.  
The Veteran responded in a logical manner with no 
inappropriate behavior.  He had okay maintenance of personal 
hygiene and other activities of daily living.  The Veteran 
reported that he carries around a little black book with him 
in order to remember important information (e.g. 
appointments).  The Veteran reported panic episodes once or 
twice a week.  He had daily problems with depressed mood and 
anxiety on a regular basis.  Evaluation of PTSD symptoms 
include nightmares, intrusive memories, intense psychological 
distress at exposure to cues, physiological reactivity on 
exposure to cues, and survivors guilt.  The Veteran avoids 
reminders of trauma as well as places and activities, such as 
movies and talking about war.  He has an inability to recall 
or amnesia for certain aspects of the trauma, markedly 
diminished interest or participation in significant 
activities, feeling of detachment or estrangement from 
others, restricted range of affect (unable to experience 
tenderness, loving feelings), and has a sense of 
foreshortened future.  Hyperarousal symptoms noted were sleep 
disturbance, irritability or outbursts of anger, difficulty 
concentrating and paying attention, hypervigilance, and 
exaggerated startle response in reaction to loud, sudden 
noises, or unfamiliar sounds.  The diagnosis was PTSD.  A GAF 
score of 50 was assigned.  

A June 2007 VA medical record reflects that a 
depression/suicide assessment was performed.  The Veteran 
indicated that nearly every day he had little interest or 
pleasure in doing things and that he felt down, depressed or 
hopeless.  When asked if he had thoughts of harming or 
killing himself he responded "not at all". 

A November 2007 VA medical record reflects that the Veteran 
was diagnosed with PTSD, MDD, severe, rule out panic 
disorder, and rule out bipolar disorder.  A GAF score of 45 
was assigned.  

A December 2007 VA examination report reflects that the 
Veteran reported persistent nightmares at least two times per 
week.  He has panic attacks at least three to four times a 
week with palpitation, sweating, tremors, and shortness of 
breath that stay for five to ten minutes.  He has frequent 
depressed mood and crying spells almost every day since 
November 2007.  He feels hopeless and helpless occasionally 
and increased thoughts of dying cross his mind.  He reports 
intrusive memories of the war, avoids people and wants to 
stay at home and likes being alone. He feels comfortable 
without being around people because he gets nervous.  He 
reports irritable mood and anger outbursts frequently.  The 
Veteran stated that he felt the medications helped initially, 
but feels need to increase to help with his depression.  The 
Veteran stated that he was married and had two step-daughters 
with whom he has no good contact due to his irritable mood.  
The Veteran reported poor peer relationships and social 
functioning.  He has only one friend who also has PTSD.  He 
likes to stay alone, does not have any social life, and feels 
irritable being around people.  He is able to take care of 
himself.  Symptoms of PTSD reported during the April 2007 
were again noted in this examination report.  Mental status 
examination revealed that the Veteran was alert, oriented, 
cooperative, and maintained fair eye contact.  He had fair 
personal hygiene and was dressed appropriately.  There was no 
sign of inappropriate behavior and the Veteran responded 
appropriately.  Speech pattern was normal and no impairment 
in thought process, which was goal-directed.  He had no 
delusions or hallucinations and no suicidality or 
homocidality.  The diagnosis was PTSD and a GAF of 50 was 
assigned.  

A March 2008 VA psychotherapy record reflects that the 
Veteran reported feeling better.  The VA psychologist noted 
that the Veteran had made some significant changes in his 
life and had responded well to therapy.  He has started 
walking and plans to start Tai Chi in a couple of weeks.   He 
stated that he looks forward to camping and fishing this 
spring and summer.  He now only has occasional depressive 
bouts, but knows what to do about them and regains control.  
He also has exciting plans for his future (RVing with his 
wife when she retires) and sets daily goals for himself.  He 
used to sleep all day, but now gets up at seven in the 
morning.  His relationship with his wife and children are 
improved.  He denied suicidal or homicidal ideations 
currently.  The diagnosis was PTSD, MDD, recurrent, and panic 
disorder.  It was noted that individual therapy goals were 
completed and future individual therapy sessions will be 
provided on an as needed basis.  

III.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

As noted above, the Veteran is currently assigned a 50 
percent rating for PTSD under DC 9411.  However, the criteria 
for rating psychiatric disabilities other than eating 
disorders is set forth pursuant to the criteria of a General 
Rating Formula.  See 38 C.F.R. § 4.130 (2009).

Pursuant to the General Rating Formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score. According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the rating issue; rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a) (2009).

Considering the evidence of record in light of the above 
criteria, and affording the Veteran the benefit of the doubt, 
the Board finds that from the February 24, 2006 effective 
date of the grant of service connection to March 19, 2008, 
the Veteran's PTSD more nearly approximates the criteria for 
a 70 percent rating.  See 38 C.F.R. § 4.7.

Collectively, during this period, the pertinent medical 
evidence of record reflects that the Veteran's psychiatric 
symptomatology has included some suicidal thoughts, frequent 
depression, chronic sleep disturbance, nightmares, 
flashbacks, frequent panic attacks, anger with outbursts and 
property damage, irritability, anxiety, social isolation, 
anger with outbursts and property damage, some obsessive 
rituals, detachment from family, and lack of interest in 
activities.
 
In granting the initial 70 percent for the Veteran's 
psychiatric disability for the period from February 24, 2006 
to March 19, 2008, the Board has considered the rating 
criteria in the General Rating Formula for Mental Disorders 
not as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant the assigned rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Likewise, the Board also notes that during this period the 
GAF scores of 50 assigned in April 2007 and December 2007 VA 
examinations and scores of 45 assigned in February 2006 and 
November 2007 VA medical records are largely consistent with 
the assignment of a 70 percent disability rating.  According 
to DSM-IV, GAF scores ranging from 41 to 50 are indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  In this regard, the Veteran 
has indicated that he has one or two friends, he was 
irritable and had angry outbursts resulting in some property 
damage, poor relationship with his wife and step-daughters, 
and no interest in participating in activities with a 
preference to being alone. 

The Board emphasizes that during this period, however, that 
the symptoms associated with the Veteran's service-connected 
psychiatric disability do not meet the criteria for the 
maximum, 100 percent, rating.  As noted above, a 100 percent 
rating requires total occupational and social impairment due 
to certain symptoms; however, the Board finds that neither 
the delineated symptoms nor comparable symptoms are shown to 
be characteristic of the Veteran's PTSD. Evidence of record 
does not indicate that the Veteran has exhibited persistent 
delusions; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Indeed, as noted throughout the 
record, the Veteran has been married to his wife for over 39 
years.  Therefore, he is shown to be able to be around other 
people and maintain some relationships, even if to a limited 
degree.  In addition, the Veteran's behavior has always been 
appropriate with no evidence of delusions, any inability to 
perform activities of daily living, or severe compulsive 
rituals.  While the Veteran has been deemed unemployable due 
to his service-connected disabilities, this finding, in and 
of itself, does not demonstrate that the schedular criteria 
for a 100 percent rating for his service-connected 
psychiatric disability are met.  In sum, the psychiatric 
symptoms shown do not support the assignment of the maximum, 
100 percent, rating for the period from February 24, 2006 to 
March 19, 2006. 

However, the Board finds that the criteria for a rating in 
excess of 50 percent for the Veteran's service-connected 
psychiatric disability were not met subsequent to March 20, 
2008.  In this regard, a March 20, 2008 VA psychotherapy 
record shows that the Veteran's psychiatric symptoms had 
improved significantly, such that the Veteran's individual 
therapy goals had been completed.  At that time, the Veteran 
stated that he felt better.  The VA psychologist noted that 
the Veteran had made some significant changes in his life and 
had responded well to therapy.  He now only has occasional 
depressive bouts, but knows what to do about them and regains 
control.  He had started walking and planned to start Tai Chi 
in a couple of weeks.   He looked forward to camping and 
fishing this spring and summer.  He also had  plans for his 
future (RVing with his wife when she retires) and he set 
daily goals for himself.  He used to sleep all day, but now 
gets up at seven in the morning and is productive.  His 
relationship with his wife and children are improved.  He 
denied suicidal or homicidal ideations currently.  It was 
noted that future individual therapy sessions will be 
provided on an as needed basis.   

Such findings reflect that the Veteran's service-connected 
psychiatric disability no longer resulted in symptoms of 
frequent depression and frequent panic attacks, social 
isolation, detachment from family, and lack of interest in 
activities.  On the contrary, the Veteran was now able to 
address his depressive bouts, described as occasional.  He 
was making plans to participate in activities such as Tai 
Chi, camping, and fishing and to go RVing with his wife in 
the future.  He was setting daily goals and he had improved 
his relationship with his close family members.  Such 
findings clearly indicate that the Veteran's psychiatric 
symptoms had improved to such a degree that the criteria for 
a 70 percent disability were no longer met as of the March 
20, 2008 VA medical record.  As such, a rating in excess of 
50 percent is not shown to be warranted following the March 
20, 2008 VA psychotherapy record. 

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1) (2009); see 
Shipwash v. Brown, 8 Vet. App. 218 (1995); see also Thun v. 
Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the schedular evaluation is inadequate).  Here, the 
record does not reflect that the Veteran was hospitalized for 
his service-connected PTSD, MDD, and panic disorder without 
agoraphobia.  There is no objective evidence revealing that 
his condition caused marked interference with employment, 
e.g., employers' statements or sick leave records, beyond 
that already contemplated by the schedular rating criteria.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  As 
such, the Board finds that a staged rating is justified in 
this case.  See Fenderson, Hart, supra.  With respect to the 
period prior to March 20, 2008, all doubt was resolved in 
favor of the Veteran by granting an initial 70 percent 
rating.  The preponderance of the evidence is against a 
rating in excess of 50 percent for the period beginning March 
20, 2008. 


ORDER

An initial 70 percent rating for PTSD, MDD, and panic 
disorder without agoraphobia for the period from February 24, 
2006 to March 19, 2008, is granted.

A rating in excess of 50 percent for PTSD, MDD, and panic 
disorder without agoraphobia from March 20, 2008, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


